Case: 09-31059 Document: 00511390111 Page: 1 Date Filed: 02/22/2011




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                              FILED
                                                            February 22, 2011

                                No. 09-31059                   Lyle W. Cayce
                                                                    Clerk



CASHMAN SCRAP & SALVAGE LLC

                                         Plaintiff - Appellant - Appellee

v.

BOIS D’ARC ENERGY, INC, formerly known as Bois d’Arc Offshore Ltd.

                                         Defendant - Appellant


OPE INC

                                         Defendant - Appellee

v.

TRENDSETTER RESOURCES LLC

                                         Defendant - Appellant - Appellee

TIMOTHY LEE

                                         Defendant - Appellant




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:07-CV-7068
     Case: 09-31059 Document: 00511390111 Page: 2 Date Filed: 02/22/2011


                                       No. 09-31059

Before JOLLY, HIGGINBOTHAM, and SMITH, Circuit Judges.
PER CURIAM:*
       This case presents a web of interconnected legal claims arising from a
multi-party business deal gone awry. Following a bench trial, the district court
awarded the disputed payments to the one party it found did not participate in
and was not aware of any misconduct. Finding no error, we affirm essentially
for the reasons given by the district court.


                                              I
       Cashman Scrap & Salvage, LLC (“Cashman”) operates a fleet of barges
and other vessels for use in marine construction projects.                  In early 2006,
Cashman was looking to expand its inshore chartering business into offshore
work as well. Cashman turned to third-party brokers to procure clients in
exchange for a commission on any resulting contracts. One of those brokers was
Trendsetter Resources, LLC (“Trendsetter”), a company wholly owned and
operated by its sole employee, Timothy Lee.
       The record reveals that broker agreements in the offshore construction
industry do not always resemble those in industries such as real estate, where
a fixed rate of commission is set out in advance. Instead, brokers such as
Trendsetter often perform introductions without a formal agreement in place.
If a contractor wishes to bid on a project it found through a broker, it then
negotiates with the broker to determine an appropriate commission.                        The
amount of the commission is added to the contractor’s fees to arrive at the final
bid amount. Because the broker’s commission is built into the bid price, the




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2
    Case: 09-31059 Document: 00511390111 Page: 3 Date Filed: 02/22/2011


                                  No. 09-31059

company receiving the bid may not know the amount of commission being paid
to the broker, or even that a commission is being paid at all.
      Around the same time Cashman was looking to expand its business, Bois
d’Arc Energy, Inc. (“Bois d’Arc”) was planning major repairs to an offshore
natural gas facility badly damaged by Hurricane Katrina. Bois d’Arc employee
Richard Smiley began seeking an on-site project manager to oversee the
construction and to coordinate the many vessels and service providers that
would be required. A mutual acquaintance put Smiley in touch with Lee. After
briefly touching base by phone, Lee followed up by email on May 25, 2006, to
provide Smiley with his full contact information. This contact information
identified Lee as “Managing Partner, Trendsetter Resources – Independent
Broker for Cashman Barge & Equipment Co.”           Over the next month, Lee
continued to assist Smiley with locating potential contractors and reviewing
candidates for project manager. Smiley was apparently impressed with Lee’s
work, and in June 2006 he asked Lee himself to serve as project manager. Lee
initially declined the position because Trendsetter did not have the proper
insurance.
      At the same time he was running Trendsetter, Lee was also employed by
a second company, OPE Inc., which provides engineering and project
management services for offshore construction projects. Lee’s contract with OPE
included a salary and a discretionary bonus, but did not provide a separate
commission on projects he brought in for the company.            OPE’s policies
specifically forbid its employees from holding an interest in outside businesses
that compete with OPE. Lee informed OPE that he owned Trendsetter, but he
falsely represented that Trendsetter’s business was limited to acquiring oil and
gas leases, which do not compete with OPE’s services. Lee did not disclose to
OPE that Trendsetter also brokers equipment for offshore construction projects,
in direct competition with OPE.

                                       3
    Case: 09-31059 Document: 00511390111 Page: 4 Date Filed: 02/22/2011


                                  No. 09-31059

      Although Bois d’Arc was unable to hire Lee directly, it agreed to hire OPE
as its project management company on the condition that OPE assign Lee as its
project manager. With the project moving forward, Cashman decided to bid on
contracts to supply barge spreads for the construction. Cashman determined it
would need $15,000 per day for the task. Because Lee was the broker who first
introduced Cashman to Bois d’Arc, Cashman contacted Lee to determine the
commission to be added to the bid.
      Acting as managing partner of Trendsetter, Lee advised Cashman to
include a commission of $5000 per day, for a total bid price of $20,000 per day.
Cashman also decided to bid on a contract to supply a materials barge, for which
its total bid price was $5000 per day while in the field and $3500 per day while
on standby, including a $500 per day commission to Lee.            During these
negotiations, Lee told Cashman that he was also serving as project manager, and
he insisted that Cashman sign a confidentiality agreement that forbade it from
discussing Trendsetter’s commission with anyone, including Bois d’Arc and OPE
as well as its own legal counsel, accountants, and auditors.
      Acting as project manager for Bois d’Arc, Lee then received the bids from
Cashman and bids from several competitors. The Cashman bids quoted the
lowest price for each barge spread, and Lee officially awarded these contracts to
Cashman. Lee did not disclose to his employer, OPE, or to the client he was
acting for, Bois d’Arc, that he would receive a hefty commission on each contract.
      In November 2006, near the end of construction, OPE discovered Lee’s
unauthorized broker fees on the Cashman contracts and on contracts with three
other suppliers. OPE immediately fired Lee and notified both the FBI and Bois
d’Arc of what it suspected to be illegal kickbacks. Bois d’Arc responded by
withholding $632,500 from Cashman’s final invoice, the portion of the total
contract that covered Lee’s commission.



                                        4
    Case: 09-31059 Document: 00511390111 Page: 5 Date Filed: 02/22/2011


                                  No. 09-31059

      Cashman subsequently filed this lawsuit seeking to recover the unpaid
amount from Bois d’Arc and seeking disgorgement of its payments to
Trendsetter. Bois d’Arc responded that it should be excused from the contract
due to fraud and that, in the alternative, it is entitled to indemnification from
OPE. OPE, in turn, filed claims for indemnity and unjust enrichment against
Trendsetter and Lee.


                                        II
      The district court conducted a three-day bench trial, finding that Bois
d’Arc knew or should have known of Lee’s dual role, and therefore failed to prove
fraud sufficient to void its contract with Cashman and is not entitled to
indemnification from OPE. It likewise found that Cashman was also aware of
Lee’s dual capacity and that the contract to pay commission to Trendsetter
should be enforced.
      The district court further held that, by taking an unauthorized
commission, Lee and Trendsetter were unjustly enriched at the expense of OPE.
In reaching this conclusion, the district court held that it was appropriate under
Louisiana law to pierce the corporate veil because Lee acted as the alter ego of
the corporation and used Trendsetter to practice fraud or deceit.
      In a subsequent order, the district court held that Cashman had failed to
establish a basis for its breach of fiduciary duty claim against Trendsetter and
Lee. All parties held liable now appeal the judgments against them.


                                       III
      We review each of the district court’s rulings in turn, mindful of the
appropriate standards of review. This court reviews findings of fact for clear




                                        5
     Case: 09-31059 Document: 00511390111 Page: 6 Date Filed: 02/22/2011


                                         No. 09-31059

error and conclusions of law de novo.1 We will not find clear error unless we
have “a definite and firm conviction that a mistake has been committed.” 2


                                                A
       Bois d’Arc appeals the district court’s ruling that its contract with
Cashman was not void due to fraud and was not entitled to indemnification from
OPE.        The district court held that Bois d’Arc’s claims of fraud and
misrepresentation failed because its employee, Richard Smiley, knew or should
have known that Lee also served as a broker for Cashman,3 a finding of fact that
is not clearly erroneous.           Lee identified himself to Smiley in his May 25
introductory email as an “Independent Broker for Cashman Barge & Equipment
Co.,” and Smiley admitted at trial that “I see some things that should have run
up a red flag . . . . I should have been aware of what was going on.” Likewise,
the indemnification claim must fail because Bois d’Arc specifically instructed
OPE to assign Lee as project manager despite its knowledge of Lee’s dual roles.
Bois d’Arc has failed to demonstrate a legally actionable harm and we affirm
both rulings.




       1
           E.g., Becker v. Tidewater, Inc., 586 F.3d 358, 365 (5th Cir. 2009).
       2
         Canal Barge Co. v. Torco Oil Co., 220 F.3d 370 (5th Cir. 2000). As our past cases
explain, “[a] finding is clearly erroneous if it is without substantial evidence to support it, the
court misinterpreted the effect of the evidence, or this court is convinced that the findings are
against the preponderance of credible testimony.” Bd. of Trs. New Orleans Employers Int’l
Longshoremen’s Ass’n v. Gabriel, Roeder, Smith & Co., 529 F.3d 506, 509 (5th Cir. 2008).
       3
         To establish fraud or misrepresentation, a party must show that (1) there was a
material misrepresentation or nondisclosure, (2) the party making the misrepresentation
knew it was false and intended another party to rely on it, and (3) the other party reasonably
relied on the misrepresentation to its detriment. See, e.g., Black Gold Marine, Inc. v. Jackson
Marine Co., 759 F.2d 466, 470 (5th Cir. 1985); South Hampton Co. v. Stinnes Corp., 733 F.2d
1108, 1120 (5th Cir. 1984).

                                                 6
     Case: 09-31059 Document: 00511390111 Page: 7 Date Filed: 02/22/2011


                                        No. 09-31059

                                                B
       Trendsetter and Lee appeal the district court’s ruling holding that they
were unjustly enriched.4          Assuming for the moment that we may regard
Trendsetter and Lee as interchangeable, there can be little question that an
unjust enrichment has occurred.5 Under the terms of his employment with OPE,
Lee was not authorized to receive a personal commission, and any commission
that went to Trendsetter should instead have been paid to OPE. Although Lee
insists that he should be compensated for brokering the deal between Cashman
and Bois d’Arc, he is entitled only to the compensation set out in his employment
agreement—his salary and discretionary bonus—not to an unauthorized
commission.6




       4
          Under the common law, “[a]ssumpsit will lie whenever the defendant has received
money which is the property of the plaintiff, and which the defendant is obliged by natural
justice and equity to refund.” Bayne v. United States, 93 U.S. 642, 643 (1876); United States
v. Dean Van Lines, Inc., 531 F.2d 289, 291 (5th Cir. 1976). Under Louisiana law, a claim of
unjust enrichment requires an enrichment of the defendant, an impoverishment of the
plaintiff, a connection between the enrichment and the impoverishment, an absence of
justification, and a lack of any other remedy at law. Edwards v. Conforto, 636 So. 2d 901, 907
(La. 1993).
       5
          We easily dispose of Trendsetter and Lee’s argument that OPE never asserted a claim
for unjust enrichment. Although OPE’s initial cross-claim was limited to indemnity, the
district court’s pretrial order identified unjust enrichment both as a contested issue of fact and
as a contested issue of law. “Once the pretrial order is entered, it controls the course and
scope of the proceedings,” not the complaint. Elvis Presley Enters., Inc. v. Capece, 141 F.3d
188, 206 (5th Cir. 1998); see also Rockwell Int’l Corp. v. United States, 549 U.S. 457, 474
(2007); Curtis v. Loether, 415 U.S. 189, 190 n.1 (1974).
       6
         On appeal, Lee argues for the first time that OPE is precluded from bringing a claim
for unjust enrichment in litigation because Lee and OPE are currently involved in a separate
arbitration proceeding that may address this issue. This argument has been waived. Lee did
not submit a demand for arbitration, he did not enter evidence of the arbitration at trial, and
he has not supplied us with a copy of the petition for arbitration or any other document
enabling us to discern the scope of the issues being decided in arbitration. Given this dearth
of evidence in the record, we must also decline Lee’s invitation to take judicial notice of the
arbitration proceedings.

                                                7
     Case: 09-31059 Document: 00511390111 Page: 8 Date Filed: 02/22/2011


                                        No. 09-31059

       In reaching this conclusion, the district court pierced Trendsetter’s
corporate veil, holding Lee personally responsible for the actions of the
corporation and imputing to the corporation Lee’s duties to OPE. The district
court and the parties addressed this issue under Louisiana law. We review the
decision to pierce the corporate veil for clear error.7
       The district court found that Lee was the sole shareholder and sole
employee of Trendsetter and has engaged in deceitful action.                        Lee and
Trendsetter argue that Louisiana law does not permit a court to pierce the
corporate veil without an express finding of fraud. But Louisiana courts have
held that “fraud or deceit” can justify piercing the corporate veil in an alter-ego
case,8 and the district court expressly found that Lee engaged in “deceitful
actions.” Even were this not the case, the district court’s opinion may fairly be
read as finding fraud.
       Lee and Trendsetter alternatively cite Riggins v. Dixie Shoring Co. 9 to
argue that even when an individual is the sole shareholder of a corporation,
piercing the corporate veil requires a court to apply a muti-factor test that the
district court failed to consider. This argument misreads Louisiana law. The
multi-factor test applies only “absent fraud on the part of the shareholder.” 10 In
cases where there is fraud or deceit, “‘[i]t is well settled that where an individual
forms a corporation of which he is the sole and only stockholder or owns such



       7
         Huard v. Shreveport Pirates, Inc., 147 F.3d 406, 409 (5th Cir. 1998); accord Hollowell
v. Orleans Regional Hosp. LLC, 217 F.3d 379, 385 (5th Cir. 2000) (“The question of whether
to pierce the corporate veil is primarily one of fact and therefore a very deferential standard
of review applies.”).
       8
        Kingsman Enters., Inc. v. Bakerfield Elec. Co., 339 So. 2d 1280, 1282 (La. Ct. App.
1976) (emphasis added).
       9
           590 So. 2d 1164, 1168 (La. 1991).
       10
            Kingsman, 339 So. 2d at 1282 (emphasis added).

                                               8
     Case: 09-31059 Document: 00511390111 Page: 9 Date Filed: 02/22/2011


                                          No. 09-31059

control of the stock that the act of the corporation is his own, then he may not
use the screen of corporate entity to absolve himself from responsibility.’” 11
       Finally, contrary to Trendsetter’s argument that it owed no duty to OPE,
when a corporation acts as the alter ego of an individual, a court may “reverse
pierce the corporate veil” to impute the individual’s actions to the corporation.12
Accordingly, the district court correctly held that Trendsetter is liable to OPE for
unjust enrichment and that Lee may be held personally liable as the
corporation’s alter ego.


                                                 C
       Lastly, Cashman appeals the district court’s ruling that it is not entitled
to disgorgement of its payments to Trendsetter. Cashman essentially argues
that, notwithstanding the narrow terms of the brokerage agreement,
Trendsetter was actually “more than just a middleman” and therefore assumed
a fiduciary duty to Cashman.13             It contends that Trendsetter breached this
fiduciary duty by failing to maximize the amount of Cashman’s contracts and by
directing certain other business to clients other than Cashman.
       The district court held that Cashman failed to establish that Trendsetter
promised to do more than introduce Cashman to potential business. Cashman
points to four pieces of evidence. First, a Cashman executive testified that he
had believed Lee would bring knowledge and expertise on how to maximize its
day rates. But he offered no evidence that Lee or Trendsetter ever promised
this. Second, Cashman authorized Trendsetter to submit final quotes on its


       11
            Id. (quoting Keller v. Haas, 12 So. 2d 238, 240 (La. 1943)).
       12
         See Chao v. Occupational Safety & Health Review Comm’n, 401 F.3d 355, 364 (5th
Cir. 2005) (citing Zahra Spiritual Trust v. United States, 910 F.2d 240, 244 (5th Cir. 1990)).
       13
        Cashman does not appeal the district court’s ruling that its agreement to pay
commission to Trendsetter is an enforceable contract.

                                                 9
    Case: 09-31059 Document: 00511390111 Page: 10 Date Filed: 02/22/2011


                                     No. 09-31059

behalf. This is not necessarily inconsistent with a mere brokerage agreement.
Third, the amount of Cashman’s payments to Trendsetter was greater than a
typical “finder’s fee.” Yet the amount of these fees can vary from contract to
contract. Finally, Lee occasionally advertised Trendsetter is available to serve
as both “Independent Broker and Technical Consultant.” At the same time, he
did not specifically advertise that Trendsetter was retained as technical
consultant in its work for Cashman.
       This evidence fails to demonstrate clear error in the district court’s finding
that Trendsetter agreed only to serve in a limited capacity as Cashman’s
broker.14 To the contrary, Trendsetter points out that it provided brokerage
services to several competing barge suppliers and could not possibly carry out
a fiduciary duty to multiple clients at once.


                                            IV
       No appellant has shown clear error in the district court’s findings of fact,
and we find no error in its conclusions of law. The decision of the district court
is AFFIRMED.




      14
        We need not reach the district court’s alternative holding that even if Trendsetter
breached a fiduciary duty, Cashman is unable to show any damages.

                                            10